   8:20-cr-00085-BCB-SMB Doc # 11 Filed: 08/06/20 Page 1 of 1 - Page ID # 16




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:20-CR-85

           vs.
                                                                       ORDER
LAMESHA WRIGHT-COOK,

                       Defendant.



       This matter comes on for Plaintiff’s Motion to Dismiss the Information without prejudice

pursuant to Federal Rule of Criminal Procedure 48(a). Filing 10. Plaintiff’s Motion to Dismiss is

granted.

IT IS ORDERED:

   1. The Motion to Dismiss the Information; Filing 10, is granted;

   2. The Information, Filing 1, is dismissed without prejudice;

   3. The initial appearance scheduled for August 7, 2020 is cancelled; and

   4. The case is dismissed without prejudice.

       Dated this 6th day of August, 2020.

                                                    BY THE COURT:



                                                    _____________________________
                                                    Brian C. Buescher
                                                    United States District Judge
